NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GABRIEL FERNANDO-PULIDO, AKA                    No.    17-70259
Luis Gerardo Diaz Ortiz,
                                                Agency No. A096-549-910
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 11, 2020**
                              Pasadena, California

Before: BERZON, R. NELSON, and LEE, Circuit Judges.

      Gabriel Fernando-Pulido petitions for review of the Board of Immigration

Appeals’ decision to affirm the denial of asylum, withholding of removal, and

relief under the Convention Against Torture (CAT). We review such denials for

substantial evidence and will only reverse if the evidence “compels” a contrary


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
result. Silva-Pereira v. Lynch, 827 F.3d 1176, 1184 (9th Cir. 2016); Parussimova

v. Mukasey, 555 F.3d 734, 738–39 (9th Cir. 2009). We deny the petition.

      1.     Substantial evidence supports the BIA’s determination that there was

no nexus between Fernando-Pulido’s feared harm and his kinship ties, which is

required for asylum and withholding of removal claims. See Guo v. Sessions, 897

F.3d 1208, 1213 (9th Cir. 2018). While Fernando-Pulido’s family members have

apparently suffered a series of tragic events, they do not appear to be related to

each other. Nor do they suggest that Fernando-Pulido himself may face

persecution based on these kinship ties.

      Fernando-Pulido alleges that his grandmother was murdered, but he admits

that he does not know why she was killed. Fernando-Pulido also states that his

aunt was kidnapped, but his testimony conflicts with his aunt’s testimony about

who carried out the kidnapping. Finally, Fernando-Pulido himself admitted to the

BIA that there was no indication that the man who threatened his brother had any

connection with the other men who allegedly harmed his family.

      2.     Substantial evidence also supports the denial of CAT relief. To

qualify for CAT relief, an alien must establish a likelihood of torture if removed to

the proposed country of removal. Cole v. Holder, 659 F.3d 762, 770 (9th Cir.

2011). Torture requires the harm to be “inflicted by or at the instigation of or with

the consent or acquiescence of a public official or other person acting in an official


                                           2
capacity.” 8 C.F.R. § 1208.18(a)(1). There is little evidence in the record that the

men who murdered Pulido’s grandmother were related to the government. Indeed,

Fernando-Pulido himself admits that he does not have any proof of that beyond his

testimony, which is based on secondhand information from his mother and aunt.

      PETITION FOR REVIEW DENIED




                                          3